        Case 1:21-cv-00246-ELR Document 25 Filed 08/07/21 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

ANDREW PERRONG, individually                 :
and on behalf of a class of all persons      : CIVIL ACTION FILE NO. 21-cv-
and entities similarly situated,             : 246
                                             :
             Plaintiff,                      :
                                             :
vs.                                          : CLASS ACTION
                                             :
TCF ENERGY SOLUTIONS, LLC                    :
and PARK POWER, LLC                          :
                                             :
             Defendants.                     :
                                             /

             STIPULATION OF DISMISSAL WITH PREJUDICE

      The plaintiff files this Stipulation of Dismissal with prejudice pursuant to

Fed. R. Civ. P. 41(a)(1)(A)(ii) with each party to bear their own costs as to Park

Power, LLC only. This case will continue against TCF Energy Solutions, LLC.

The Plaintiff’s putative class claims are dismissed without prejudice.


Dated: August 7, 2021

                                          PLAINTIFF,
                                          By his attorneys

                                          /s/ Anthony I. Paronich
                                          Anthony I. Paronich
                                          Paronich Law, P.C.
                                          350 Lincoln Street, Suite 2400
Case 1:21-cv-00246-ELR Document 25 Filed 08/07/21 Page 2 of 3




                           Hingham, MA 02043
                           (508) 221-1510
                           anthony@paronichlaw.com
                           Pro Hac Vice

                            KABAT CHAPMAN & OZMER LLP

                            /s/ Matthew A. Keilson
                            RYAN D. WATSTEIN
                            Georgia Bar No. 266019
                            NATHAN D. CHAPMAN
                            Georgia Bar No. 244954
                            MATTHEW A. KEILSON
                            Georgia Bar No. 216676
                            171 17th Street NW, Suite 1550
                            Atlanta, Georgia 30363
                            Telephone: (404) 400-7300
                            Facsimile: (404) 400-7333
                            Email:      nchapman@kcozlaw.com
                                        mkeilson@kcozlaw.com
                                        rwatstein@kcozlaw.com

                            Counsel for Defendant Park Power, LLC




                              2
        Case 1:21-cv-00246-ELR Document 25 Filed 08/07/21 Page 3 of 3




                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has been served

on this August 9, 2021 on all counsel of record via the Court’s CM/ECF system.



                                             /s/ Anthony I. Paronich




                                         3
